DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 10 recites "A system… comprising (a first processing unit implemented by a processor… a user literacy score… a web content… a version generating unit… and a content rendering unit”.  The body of the claim does not define any specific hardware (i.e. a processor coupled to a memory, wherein the memory stores the modules) to execute the recited modules.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se, and is therefore non-statutory.
Claims 16-20 are dependent upon claim 15, respectively, do not add anything to correct the deficiency and therefore are likewise rejected.
Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims 1, 8 and 15, specifically claim 1 recites "obtaining information indicative of a literacy-level of the user; and modifying the content item by updating information included in the content item based on the literacy-level of the user to generate an updated content item”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. age and grade level of a student) and information (a essay or letter containing words that are difficult for that age or grade level),  observing, determining and modifying the content item mentally to something that the student can understand. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a request…”, “retrieving a content item…”, “providing…”. At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and Claim 15 further recite “a processor… a communication platform connected to a network”, a computer executable instructions, 
                
                The claims 1, 8 and 15   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 
Claims 2-7, 8-14 and 16-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “retrieving… filtering…” (Claim 2), “criterion corresponds to…” (Claim 3), “selecting...” (Claim 7).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.
Claims 2, 4, 5 and 6 recite “computing… (Claim 2), “obtaining… generating… calculating…” (Claim 4), “refining…” (Claim 5), “obtaining… refining…” (Claim 6), “obtaining…, generating…” (Claim 7) These limitation recitation are abstract idea which can be performed mentally, therefore are construed to be mental steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fountenberry (US 2014/0189484).

1. Fountenberry teaches, A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for content personalization (Abstract, Fig. 1), the method comprising:
receiving a request from a user (Paragraph 38, Fig 2: 206 – receiving user selection of content);
obtaining information indicative of a literacy-level of the user (Paragraph 37, Fig 2: 204 – obtaining digital content based on user score);
retrieving a content item to be provided to the user based on the request (Paragraph 39, Fig 2: 208 – user interaction with the selected content);
modifying the content item by updating information included in the content item based on the literacy-level of the user to generate an updated content item; and providing the updated content (Paragraphs 41 and 42, Fig 210 and 212 – updating the score and modifying the content to be presented to user).

2. Fountenberry teaches, The method of claim 1, wherein information indicative of the literacy-level of the user includes a literacy-score of the user, and wherein the step of obtaining further comprises:
retrieving content items previously consumed by the user (Fig 2:204, Paragraph 37);
filtering the content items based on a criterion(Paragraph 17 – teaches how versions of the content are filtered and provided based on scoring); and
computing the literacy-score of the user with respect to the content items(Fig 2:208 and 210 – teaches how score is calculated).

3. Fountenberry teaches, The method of claim 2, wherein the criterion corresponds to a dwell time associated with each of the retrieved content items being greater than a threshold dwell time (Paragraph 25 – pacing of user reading).

4. Fountenberry teaches, The method of claim 2, wherein the step of computing the literacy-score of the user further comprises:
obtaining, for each of the content items, a readability score in accordance with a testing model; generating a score for the content item in accordance with a scoring model; and calculating the literacy-score of the user based on the scores of the content items (Abstract, paragraph 23 – calculating a user score representing a reader’s reading ability, reading score based on testing)

5. Fountenberry teaches, The method of claim 2, further comprising:
refining the literacy-score of the user based on literacy-scores of other users, each of whom has consumed content items previously consumed by the user (Paragraph 41 – teaches reducing or increasing a literacy-score based on viewing user reading or answering questions at their grade level (content consumed by other users)).

6. Fountenberry teaches, The method of claim 2, further comprising:
obtaining one or more content items composed by the user; and refining the literacy-score of the user based on the one or more content items composed by the user (Paragraph 41 – teaches reducing or increasing a literacy-score based on viewing users notes/annotations).

7. Fountenberry teaches, The method of claim 1, further comprising:
obtaining a granularity level of updating the content item; generating one or more versions of the content item by updating information included in the content item based on the granularity level (Paragraph 16 – teaches the user assist information assists the viewing user by decod[ing] words, phrases, portions of core text, which is based on user preferences for reformatting the core text); and
selecting one of the one or more versions to correspond to the updated content item to be provided to the user (Paragraph 16 – allows the user to create a version based on user preferences).

Because claims 8-20 are similar to claims 1-7, they are also rejected similarly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159